DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fader et al. (US 2016/0378695, hereinafter Fader), in view of Wang et al. (US 2011/0087846, hereinafter Wang), and further in view of Czapski et al. (“Power Optimization .
Regarding claim 21, Fader teaches a method comprising: 
receiving, by a computing system on an integrated circuit (memory controller 110) and from one of a plurality of subsystems (bus masters) on the integrated circuit (fig. 2A and [0013]: the bus masters 102, 104, 106 … 108 can be any processing circuitry within the IC system that is configured to access system memory 120 through memory controller 110 using one or more interconnection buses between the bus masters 102, 104, 106 … 108 and the memory controller 110. For example, the bus masters 102, 104, 106 … 108 can be one or more CPUs, processing cores within one or more CPUS, or other processing circuitry within the IC system), a request to allocate memory from a shared memory system ([0011]: The memory controller 110 receives memory access request from the bus masters 102, 104, 106 … 108, which can be parallel memory access requests, and these access requests are received by an access port associated with the requesting bus master 102, 104, 106 … 108; [0017]: To initiate memory operations to system memory 120, the bus masters 102, 104, 106 … 108 issue memory access requests (e.g., memory read requests, memory write requests) to memory controller 110), wherein the shared memory system (system memory 120 including BANK1 122 and BANK2 124, fig. 2B) is part of the integrated circuit (fig. 2B and [0011]: the memory controller 110 and the system memory 120 as well as the bus masters 102, 104, 106 … 108 can be integrated within a single integrated circuit that provides an IC system) and includes a plurality of banks arranged on the integrated circuit (system memory 120 including BANK1 122 and BANK2 124, fig. 2B; [0011]: the 
determining, by the computing system, which of the plurality of banks from which to allocate memory (assign memory bank or select which physical bank will be 
allocating, by the computing system, memory from one or more of the plurality of banks ([0021]: the memory controller 110 can be configured to dynamically assign resources, such as the memory bank 122/124 to be accessed, based on access requests; [0024]: the first access time (AT-A1) 202 for the first access port (ACCESS PORT A) 112 has lower latency than the first access time (AT-B1) 212 for the second access port (ACCESS PORT B) 114. Thus, when a memory operation is performed in block 318 to access the first memory bank (BANK1) 122, asymmetric access times are used because the first access time (AT-A1) 202 and the first access time (AT-B1) 212 are different from each other).
Fader does not explicitly teach determining which of the plurality of banks from which to allocate memory based on an assessment that includes information about expected memory access patterns of each of the plurality of subsystems.

Moreover, it should be noted that Czapski describes the power consumption is proportional to clock frequency (page 918 col. 1 paragraph B. Power Consumption and Clock Frequency: the dynamic power consumption is supposed to increase linearly with changes of clock frequency and size of a design).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jzbiciak (“Frequency vs. power consumption”) also describes that power is linearly proportional to clock speed, and that CPU power consumption arises as the square of the core clock frequency (page 1 paragraphs 1-2).


Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
Response to the argument that Wang does not allocated memory based on latency and power consumption attributes of each of the plurality of memory banks. See page 11 of Remarks.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Especially, in this instant case, Fader is interpreted to teach to allocate memory based on latency and power consumption attributes of each of the plurality of memory banks ([0017]: The access port 111 associated with the requesting bus master 102, 104, 106 … 108, then accesses the requested memory bank 122, 124 … 126 within the system memory 120; [0018]: memory banks 122, 124 … 126 that are physically closer to a particular access port are preferably accessed using a shorter access time than memory banks 122, 124 … 126 that are physically further from that particular access 
Response to the argument that Fader does not describe allocating memory. See page 11 of Remarks. 
Fader is interpreted to describe allocating memory (assign memory bank or select which physical bank will be accessed for a particular memory access request) based on the latency (access time) and power consumption (clock frequency) attributes of each of the plurality of memory banks ([0017], [0021], [0022] and [0027]; it should be noted that Dictionary.com defines the meaning of “allocate” as assign or allot).
Response to the argument that Fader has not been shown to actually state that the clock frequency is proportional to power consumption. See page 11 of Remarks.
Fader describes accessing memory with respect to clock frequency ([0034]: different memory access bandwidths include different clock frequencies for clock signals associated with the connections between the access ports and the memory banks; it is known in the art that clock frequency is proportional to power consumption, so faster clock frequency will consume more power and slower clock frequency will consume less power). 
Czapski describes the power consumption is proportional to clock frequency (page 918 col. 1 paragraph B. Power Consumption and Clock Frequency: the dynamic power consumption is supposed to increase linearly with changes of clock frequency and size of a design).

Response to the argument that Fader does not teach allocating memory based on the latency and power consumption attributes of each of the plurality of memory banks.
However, Fader is interpreted to teach to allocate memory (assign memory bank or select which physical bank will be accessed for a particular memory access request) based on latency and power consumption attributes of each of the plurality of memory banks ([0017]: The access port 111 associated with the requesting bus master 102, 104, 106 … 108, then accesses the requested memory bank 122, 124 … 126 within the system memory 120; [0018]: memory banks 122, 124 … 126 that are physically closer to a particular access port are preferably accessed using a shorter access time than memory banks 122, 124 … 126 that are physically further from that particular access port. For example, access port (ACCESS PORT A) 112 can be configured to use an access time (AT-A1) 202 for a first memory bank (BANK1) 122 that is physically closer within the IC system as compared to an access time (AT-AM) 205 for an Mth memory bank (BANKM) 126 that is physically further away within the IC system; [0021]: the memory controller 110 can be configured to dynamically assign resources, such as the memory bank 122/124 to be accessed, based on access requests. For example, logic circuitry associated with each access port 112/114 can be configured to select which physical bank 122/124 will be accessed for a particular memory access request.  As such, the access ports 112/114 effectively provide an address translation between a 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3-20, 22 and 24-25, none of the cited prior art references, teach either individually or in combination, the limitation “the network connects the first port to the second bank through the first switch and the second switch so that access latency from the first port to the second bank is higher than access latency from the first port to the first bank; and connects the second port to the first bank through the second switch and the first switch so that access latency from the second port to the first bank is higher than access latency from the second port the second bank”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/           Primary Examiner, Art Unit 2612